AFFIRMED and Opinion Filed March 28, 2022




                                              S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00874-CV

             IN THE INTEREST OF S.L., J.L., AND L.L., CHILDREN

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-53803-2020

                    MEMORANDUM OPINION PER CURIAM
                      Before Justices Schenck, Smith, and Garcia
        Father appeals the trial court’s final order terminating his parental rights to

S.L. and challenges several other temporary orders and rulings throughout the

lengthy proceeding.1 He raises nine issues on appeal: (1) whether the trial court

erred by conferring sole managing conservator status upon an individual without

standing; (2) whether the trial court erred by refusing to allow a contested hearing

on a recusal motion; (3) whether the trial judge’s assignment complied with Texas

Government Code section 74.055(b); (4) whether the trial court denied Father his

constitutional right to due process by refusing to allow him to testify in his pro se


    1
      The order also terminated Father’s rights to J.L. and L.L. Father’s brief only challenges the
termination of his rights to S.L. We, therefore, limit our discussion to the termination of Father’s rights to
S.L. See TEX. R. APP. P. 47.1. We affirm the termination of Father’s parental rights to J.L. and L.L.
capacity; (5) whether the trial court erred when it conditioned Father’s contact with

the children on the payment of $15,000; (6) whether the appointed guardian ad litem

acted outside her statutory role; (7) whether the trial court denied Father his

constitutional right to due process by refusing to allow him to testify in his pro se

capacity;2 (8) whether the trial court violated Father’s “fundamental rights to family

integrity” guaranteed by the Constitution; and (9) whether the trial court violated his

due process rights under Texas Family Code sections 161.001(b)(1)(A)–(U), (b)(2).

We overrule Father’s issues and affirm the trial court’s termination of his parental

rights to S.L.

                            Briefs and Evidence Filed Under Seal

        Before considering Father’s issues, we must address a preliminary matter. In

both this Court and the trial court, the record is filed under seal. The parties’ briefs

are likewise filed under seal.

        This raises a significant dilemma on appeal because our opinions are a matter

of public record, even when designated as memorandum opinions pursuant to rule

of appellate procedure 47.4. See TEX. GOV’T CODE ANN. § 552.022(a)(12) (“final

opinions, including concurring and dissenting opinions, and orders issued in the

adjudication of cases” are “public information”); TEX. R. CIV. P. 76a.1 (“No court

order or opinion issued in the adjudication of a case may be sealed.”). Facts that are


    2
      Father has not alleged a separate due process violation from the one raised in issue four. His seventh
issue is repetitive and therefore overruled.
                                                   –2–
necessary for us to dispose of the issues presented by this appeal are included in the

sealed record.

      We have made every effort to preserve the confidentiality of the information

sealed. But we cannot decide this appeal without mention of some key facts. See

MasterGuard L.P. v. Eco Techs. Int’l LLC, 441 S.W.3d 367, 371 (Tex. App.—Dallas

2013, no pet.); R.V.K. v. L.L.K., 103 S.W.3d 612, 614–15 (Tex. App.—San Antonio

2003, no pet.) (court “attempted to strike a fair balance” between the parties’ interest

in keeping the sealed portion of record confidential with interest of court and public

in fulfilling responsibilities as court of record). We have, however, avoided specific

details as much as possible and have made some references deliberately vague to

avoid disclosure of sensitive details.

                              Procedural Background

      Mother and Father divorced in July 2015. The court appointed Mother sole

managing conservator of their three children, S.L., J.L., and L.L. Father was

appointed possessory conservator. Mother and Father seemingly got along and

worked together to abide by the custody arrangement for several years.

      In July 2020, Father filed a petition to modify the parent-child relationship.

He attached an affidavit from his wife (the children’s stepmother), in which she

alleged Mother was neglecting S.L., and S.L. was the victim of potential sexual

abuse. In August 2020, Mother filed her counter-petition to modify the parent-child

relationship.

                                          –3–
      Over the next several months, Mother and Father filed various emergency

motions and requests for temporary orders. Father and his family were unhappy

with several of the rulings and believed the “system” was not taking into account

S.L.’s best interest. Father began posting information about the case on social

media, which at one time resulted in over three hundred calls to CPS from strangers

concerning S.L.’s well-being. He also posted the personal information of Mother,

the judge, and the attorneys involved in the case encouraging justice for S.L. The

trial court eventually signed a “gag” order preventing Father, his attorneys, and his

agents from posting and/or publicizing certain information about the case.

      In April 2021, Mother filed her second amended counterpetition to modify the

parent-child relationship, in which she requested that the court terminate Father’s

parental rights to the children.     She alleged Father (a) knowingly placed or

knowingly allowed the children to remain in conditions or surroundings that

endangered the physical or emotional well-being of the children; (b) engaged in

conduct or knowingly placed the children with persons who engaged in conduct that

endangered the physical or emotional well-being of the children; (c) had been the

major cause of the failure of the children to be enrolled in school as required by the

Texas Education Code; and (d) had been the major cause of the children’s absence

from the home without the consent of the parents or guardian for a substantial length

of time or without the intent to return.



                                           –4–
      The court held a termination hearing in September 2021. Father failed to

appear. According to S.L.’s grandfather, S.L. and Father were in Arizona three

weeks before the hearing, but he was not aware of their location at that time.

      The trial court terminated Father’s parental rights to all three children and

appointed Mother managing conservator. This appeal followed.

                                   Pro Se Status

      Numerous attorneys represented Father in the trial court, but they

subsequently withdrew as his counsel. During the last several trial court hearings,

Father represented himself pro se. He continues to represent himself pro se on

appeal.

      We will construe pro se pleadings and briefs liberally; however, we hold pro

se litigants to the same standards as licensed attorneys. See Wash. v. Bank of N.Y.,

362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). Pro se litigants are not

exempt from the rules of procedure. Wheeler v. Green, 157 S.W.3d 439, 444 (Tex.

2005); Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978) (“There

cannot be two sets of procedural rules, one for litigants with counsel and the other

for litigants representing themselves.”). This includes error preservation rules.

Harrison v. Reiner, 607 S.W.3d 450, 464 (Tex. App.—Houston [14th Dist.] 2020,

pet. denied). To do otherwise would give a pro se litigant an unfair advantage over

a litigant who is represented by counsel. Moreno v. Silva, 316 S.W.3d 815, 817



                                        –5–
(Tex. App.—Dallas 2010, pet. denied). With these parameters in mind, we now

consider Father’s issues.

         Appointment of Temporary Sole Managing Conservator

      In his first issue, Father argues the trial court erred by appointing S.L.’s aunt

as temporary sole managing conservator in a July 2021 temporary order. He

contends the erroneous ruling allowed a party without standing to have exclusive

rights and duties associated with S.L.

      First, Father did not comply with the briefing rules for appellate procedure.

See TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the

record.”). Although he included this issue in his “Issue Presented” section, he only

provided two short paragraphs in his “Summary of the Argument.” He failed to

provide a clear and concise argument, with appropriate citations to the record, and

relevant authority in support of his argument. Id. When a party fails to adequately

brief a complaint, he waives the issue on appeal. See Hogan v. Aspire Fin., Inc., No.

05-19-00385-CV, 2021 WL 2176929, at *3 (Tex. App.—Dallas May 28, 2021, pet.

denied) (mem. op.). Because Father failed to comply with rule 38.1(i), we conclude

he waived review of his complaint.

      Even if Father adequately briefed this issue, he would not succeed. It is well-

settled that a temporary order is superseded by entry of a final order of termination,

thereby rendering moot any complaint about the temporary order. See Interest of

                                         –6–
A.M.C., No. 05-19-00184-CV, 2020 WL 4726639, at *3 (Tex. App.—Dallas Aug.

14, 2020, no pet.) (mem. op.); see also In re A.K., 487 S.W.3d 679, 683 (Tex. App.—

San Antonio 2016, no pet.). The trial court’s termination order named Mother sole

managing conservator of the children thereby ending the aunt’s role as temporary

sole managing conservator. The final termination order mooted Father’s complaint.

We overrule Father’s first issue.

              Motion to Recuse and Disqualify the Assigned Judge

      In his second and third issues, Father argues the trial court erred by refusing

to conduct a hearing on his recusal motion and that the appointed judge’s assignment

failed to comply with Texas Government Code section 74.055(b).

      Although Father listed his second issue in his “Issue Presented” section, he

failed to address and expand the argument in his argument section or anywhere else

in his brief. Because Father failed to comply with appellate rule 38.1 by providing

a clear and concise argument, with appropriate citations to the record and relevant

authority in support of his argument, he waived his complaint about any failure to

conduct a hearing on the recusal motion. See TEX. R. APP. P. 38.1(i); Hogan, 2021

WL 2176929, at *3.

      To the extent Father challenges the assigned judge’s qualifications under

Texas Government Code section 74.005(b), he likewise waived his issue. The judge

was assigned the case on September 8, 2020, and Father filed his recusal motion on

May 27, 2021. Section 74.053(c) provides that “An objection under this section

                                        –7–
must be filed no later than the seventh day after the date the party receives actual

notice of the assignment or before the date of the first hearing or trial, including

pretrial hearings, commences, whichever date occurs earlier.” TEX. GOV’T CODE

ANN. § 74.053(c). Father waited over eight months to file his recusal motion

challenging the assigned judge’s qualifications. Father has not argued that he

received actual notice of the assignment outside of the seven-day deadline for

objecting. Moreover, Father filed the motion after the May 20, 2021 hearing, at

which point the assigned judge had presided over the case for months.

      Because Father neither objected within seven days of receiving notice of the

assignment nor before the first hearing, he waived his complaint. See id.; see also

Ferguson v. Tex. Dep’t of Transp., No. 11-15-00110-CV, 2017 WL 3923510, at *8

(Tex. App.—Eastland Aug. 31, 2017, no pet.) (mem. op.) (“When a judge is

assigned, a party that objects to the assignment must file an objection or motion

within seven days of receiving notice of the assignment.”). We are mindful of

Father’s pro se status; however, pro se litigants are not exempt from the rules of

procedure, which includes error preservation rules. Harrison, 607 S.W.3d at 464.

Father’s third issue is overruled.

                     Refusal to Allow Father to Testify Pro se

      In his fourth issue, Father argues the trial court refused to allow him to testify

while acting pro se, which denied him due process. Our review of the record does

not support Father’s assertion.

                                         –8–
      While the trial court did not allow Father to testify during the May 2021

hearing, the court told Father he could make any arguments he wanted. Instead of

making any further arguments, he called Mother to the stand and questioned her.

      Moreover, the May hearing was continued; therefore, the trial court still had

the opportunity to ameliorate any alleged due process violations when the hearing

recommenced. The record indicates the court did just that. When the hearing

resumed in July, Father testified extensively about the family’s past and current

situation without any restriction from the trial court. Before the hearing ended, the

trial court asked Father if he had “any desire to put any further testimony on the

record on any of the matters the Court has addressed this morning.” Father did not

add anything further.

      Father has not argued that his due process rights were violated during any

other hearings. We note that when given the opportunity to appear and argue at the

most important hearing of the children’s lives, the termination hearing, Father failed

to attend. Instead, he absconded with S.L. to an undisclosed location.

      Accordingly, Father failed to show the trial court violated his due process

rights. Father’s fourth issue is overruled.

          Conditioning Contact With Children on Payment of $15,000

      In his fifth issue, Father argues the trial court erred by including language in

a July 2021 temporary order that required him to pay $15,000 to have contact with

S.L. We disagree with Father’s interpretation of the temporary order.

                                         –9–
      Father argues the requirement violates section 153.001(b) of the family code,

which states, “A court may not render an order that conditions the right of a

conservator to possession of or access to the child on the payment of child support.”

See TEX. FAM. CODE ANN. § 153.001(b). The temporary order did not condition

Father’s contact with S.L. on the payment of child support, but instead ordered

payment of the cost of her enrollment in a therapy program and conditioned his

contact based on payment of therapy. Regardless, even if we concluded the cost of

therapeutic services was part of Father’s child support, the temporary order was

superseded by entry of the final order of termination, thereby rendering moot any

complaint about the temporary order. See A.M.C., 2020 WL 4726639, at *3; see

also A.K., 487 S.W.3d at 683. We overrule Father’s fifth issue.

                      Appointment of Guardian Ad Litem

      In his sixth issue, Father argues the guardian ad litem acted outside of her

statutory role. Again, the record belies Father’s argument.

      Family Code section 107.002(c)(4) states that a guardian ad litem is entitled

to attend all legal proceedings in the case but may not call or question a witness or

otherwise provide legal services unless the guardian ad litem is a licensed attorney

who has been appointed in the dual role. TEX. FAM. CODE ANN. §107.002(c)(4).

Here, Father objected during the May 2021 hearing when the guardian ad litem

began asking questions.



                                       –10–
      The court reviewed section 107.002(c)(4) and then asked the guardian ad litem

if she was a licensed attorney. The guardian ad litem answered affirmatively, and

the trial court overruled Father’s objection. Subsequently, during the July 2021

hearing, the guardian ad litem again confirmed her dual role with the trial court.

      Under these facts, we conclude the trial court did not err. The court confirmed

the guardian ad litem was a licensed attorney prior to allowing her to ask questions

and participate in the hearings. Thus, the court adequately complied with section

107.002(c)(4). We overrule Father’s sixth issue.

                          Termination of Parental Rights

      In his eighth and ninth issues, Father argues the trial court violated his

“fundamental rights to family integrity” as guaranteed by the Constitution and

violated his due process rights under family code section 161.001(b)(1)(A)-(U).

      Father spends a great deal of time arguing about his “fundamental rights to

family integrity”; however, the case law he relies on is wholly inapplicable to the

facts of this case. For instance, he cites Troxel v. Granville, 530 U.S. 57 (2000), to

support his claim that “so long as a parent adequately cares for his or her children

(i.e., is fit) there will normally be no reason for the State to interject itself into the

private realm of the family . . . .” Troxel did not involve termination of parental

rights but rather visitation rights of grandparents, an issue not relevant to this case.

      Father also argues that a family has the right to make “private decisions about

what is best for the family unit, free from unwarranted state intervention.” Father’s

                                          –11–
arguments and cited authority could be relevant if the State had initiated the

termination; however, Mother filed the petition for termination. Thus, there was no

intervention by the State into any of his “fundamental rights to family integrity.”

Father’s eighth issue is overruled.

         We liberally construe Father’s ninth issue as challenging the legal sufficiency

of the evidence supporting termination under section 161.001(b)(1)(D) and (E).3

Father has not challenged the trial court’s finding that termination was in the best

interest of S.L.; therefore, we limit our analysis to the statutory termination grounds.

See TEX. R. APP. P. 47.1.

         While parental rights are of a constitutional magnitude, they are not absolute.

Just as it is imperative for courts to recognize the constitutional underpinnings of the

parent–child relationship, it is also essential that the emotional and physical interests

of the child not be sacrificed merely to preserve that right. Interest of A.C., 560

S.W.3d 624, 630 (Tex. 2018); Interest of L.J.H., No. 05-21-00183-CV, 2021 WL

4260769, at *9 (Tex. App.—Dallas Sept. 20, 2021, no pet.) (mem. op.). Because the

primary focus of a termination suit is protection of the child’s best interests, a parent

may forfeit parental rights by his acts or omissions. In re A.V., 113 S.W.3d 355, 361

(Tex. 2003).




   3
       Father’s brief does not mention factual sufficiency in any context.

                                                   –12–
      The Texas Family Code balances the convergent and divergent interests of

parent and child by adopting a two-part standard that permits termination of the

parent–child relationship only if (1) the parent’s acts or omissions satisfy at least one

statutory ground for termination and (2) termination is in the child’s best interest.

See TEX. FAM. CODE ANN. § 161.001(b)(1), (2); A.C., 560 S.W.3d at 630. Both

elements require “clear and convincing evidence.” A.C., 560 S.W.3d at 630; L.J.H.,

2021 WL 4260769, at *9. “Clear and convincing evidence” means the measure or

degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established. TEX. FAM.

CODE ANN. § 101.007.

      The heightened proof standard in termination cases alters the appellate

standard of legal sufficiency review in favor of a standard that honors not only the

elevated burden of proof, but also the deference an appellate court must have for the

factfinder’s role. A.C., 560 S.W.3d at 630. In conducting a legal-sufficiency review,

the reviewing court cannot ignore undisputed evidence contrary to the finding but

must otherwise assume the factfinder resolved disputed facts in favor of the finding.

Id. at 630–31; J.F.C., 96 S.W.3d at 266. Evidence is legally sufficient if, viewing

all the evidence in the light most favorable to the fact-finding and considering

undisputed contrary evidence, a reasonable factfinder could form a firm belief or

conviction that the finding was true. A.C., 560 S.W.3d at 631.



                                         –13–
      The trial court found by clear and convincing evidence that Father had

      a. knowingly placed or knowingly allowed the children to remain in
      conditions or surroundings that endanger the physical or emotional
      well-being of the children;

      b. engaged in conduct or knowingly placed the children with persons
      who engaged in conduct that endangers the physical or emotional well-
      being of the children;

      c. been the major cause of the failure of the children to be enrolled in
      school as required by the Texas Education Code; and

      d. been the major cause of the children’s absence from the home
      without the consent of the parents or guardian for a substantial length
      of time or without the intent to return.

      Father has not challenged (c) and (d) above.            Generally, his failure to

challenge these two findings would support affirmance of the termination order. See

M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 309 (Tex. App.—

El Paso 2009, pet. denied) (trial court need only find one statutory ground to support

termination).   However, because findings to terminate parental rights under

subsections 161.001(b)(1)(D) or (E) (the trial court’s (a) and (b) findings above) can

affect parental rights to other children through subsection 161.001(b)(1)(M), due

process requires courts of appeal to review and detail its analysis as to termination

of parental rights under subsection (D) or (E) when challenged on appeal, even if the

termination can be upheld on other grounds. Interest of Z.M.M., 577 S.W.3d 541,

542–43 (Tex. 2019) (per curiam); Interest of L.J.H., 2021 WL 4260769, at *9.

      Father first asserts the trial court erred because it “likely . . . applied the usual

preponderance of the evidence standard of proof.” Father’s argument is belied by

                                          –14–
the very language of the order, which states that the court made its findings “by clear

and convincing evidence.” Thus, this argument is without merit.

         Father next urges the Court to consider the subsection (D) and (E) termination

findings because they impact the future termination rights of his other children.4 See

TEX. FAM. CODE ANN. § 161.001(b)(1)(M).                         He cites relevant case law but

completely fails to provide any analysis explaining how or why the evidence is

legally insufficient to support the termination findings by clear and convincing

evidence. See id. § 161.001(b)(1)(D), (E).

         Despite the shortcomings in Father’s analysis, we will consider whether the

evidence is legally sufficient to support termination of his parental rights to S.L.

Again, we are mindful that the record in this case is sealed. We will do our best to

protect the parties involved while detailing some evidence supporting our

conclusion.

         Psychological evaluations indicated Father met the diagnostic criteria for

Bipolar I Disorder, recurrent, with his symptoms manifesting episodically every few

years with significant consequences. For example, in 2013, prior to the divorce,

Father believed he was Jesus and the Archangel Michael. He left the family for

weeks at a time and during one of his absences, he spent time with the Hopi Indians.




   4
       Father has a child by another woman not subject to this proceeding.

                                                  –15–
      After the divorce, Father disappeared for months and did not see or speak to

the children. He sent Mother periodic text messages alleging the world would end

soon, and he had a special role in the revolution. His text messages indicated his

mental state was unstable and unpredictable.       Father, however, described his

behavior as seeking a deeper meaning in life. While he realized he was “eccentric,”

he did not think he was “crazy.”

      Father’s psychological evaluations further indicated he lacked insight and

understanding into his behavior, and he denied his minor shortcomings. He showed

limited interest in taking feedback and following recommendations of others.

      Father was described as charismatic, and people tended to follow him. Father

appeared to use this to his advantage and ultimately created an environment where

S.L. was completely dependent on him, did not trust others, and believed things

Father told her that were blatant lies. Evidence indicates this contributed to the

alienation between S.L. and Mother. Father’s psychological evaluation noted such

actions were consistent with Narcissistic Personality Disorder because he had gone

to great lengths to obtain his desired outcome and, in many cases, he took dramatic

steps to discredit those whose thoughts did not align with his. Father indicated that

despite being told he needed therapy, he would not follow doctors’ recommendations

if he did not agree with them.

      Reports from those involved in the case expressed tremendous concern about

S.L.’s emotional well-being the longer she remained with Father. Despite the “gag”

                                       –16–
order, Father continued to post information on social media further exposing S.L.’s

privacy. This included S.L.’s personal medical history, along with allegations of

sexual abuse. To be clear, while the case involved allegations of sexual abuse, CPS

was unable to substantiate any of the allegations after investigating.

      Father subjected S.L. to more than fourteen exams, many of which were

invasive, despite no substantiation of the sexual abuse allegations. Instead, there

were indications S.L. was being coached or manipulated. Counselors involved

believed Father had caused long-term psychological damage to S.L. by creating an

image in her mind as a victim of sexual abuse and promoting that image on the

internet. During one interview, Father described S.L. as “iconic for the movement

to protect children.”

      Father intentionally alienated and isolated S.L. from others. He encouraged

S.L. to only trust him and went so far as to tell her to record conversations between

her and the guardian ad litem, which made it difficult for the guardian ad litem to

build rapport and do her job. The many counselors and therapists involved, along

with the guardian ad litem, universally believed that if Father remained in S.L.’s life,

he would threaten any chance she had of receiving the psychological help she

needed.

      In addition, Father was unemployed, and his source of income appeared to

come from a GoFundMe or PayPal account that strangers contributed to. The

guardian ad litem report noted that on the several occasions she visited S.L.

                                         –17–
unannounced, S.L. appeared unkept, distracted, anxious, and suspicious towards the

guardian ad litem.

      We have carefully examined and analyzed the sealed records. We conclude

that the grounds upon which the trial court based its findings for termination are

supported by clear and convincing evidence and are more than ample to show that

termination was in the best interest of S.L. because Father knowingly allowed S.L.

to remain in conditions that endangered her emotional well-being and engaged in

conduct which endangered her emotional well-being. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(D), (E). The sealed record is replete with such evidence and in the

best interests of S.L. it would serve no purpose to reveal more detailed examples

than those provided. We overrule Father’s eighth and ninth issues.

                                   Conclusion

      We affirm the trial court’s judgment.



                                                   PER CURIAM



210874F.P05




                                       –18–